Citation Nr: 0831365	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right hip 
disorder. 

3.  Entitlement to service connection for a right leg 
disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 21, 2005 to May 26, 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a travel board 
hearing.  A hearing was subsequently scheduled for him in 
December 2007.  Prior to that hearing, the veteran requested 
that his hearing be rescheduled.  Subsequently, a hearing was 
scheduled for April 2008.  However, the veteran failed to 
appear for that hearing.  A postponement was not requested or 
granted.  The veteran has not asserted any good cause for 
missing the second hearing scheduled for him or requested 
that it be re-scheduled.  Under these circumstances, the 
regulations consider the hearing request to have been 
withdrawn.  38 C.F.R. § 20.702 (2007).  


FINDINGS OF FACT

1.  The veteran has lumbosacral spine strain/contusion 
related to service. 

2.  The veteran does not have a right hip disorder related to 
service. 

3.  The veteran does not have a right leg disorder related to 
service.


CONCLUSIONS OF LAW

1.  Lumbosacral spine strain/contusion was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007). 

1.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In November 2006, November 
2007, and March 2008, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

The veteran essentially contends that he has back, right hip, 
and right leg disorders related to a fall in service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A.  Back Disorder

In this case, service treatment records are replete with 
records that the veteran injured his back in service as a 
result of falling down stairs and related to his discharge 
from service.  Post-service, VA afforded the veteran an 
examination in August 2005 which noted moderate constant pain 
in the lumbosacral spine radiating to the right groin.  A 
diagnosis of lumbosacral spine strain/contusion and date of 
onset of April 24, 2005 were noted.  In an August 2006 
letter, Dr. B. Watt, chiropractor, noted that he treated the 
veteran for low back pain with radiculopathy to the legs and 
opined that his injures were a direct result of service.  

The Board notes that the veteran currently has lumbosacral 
spine strain/contusion which has been noted to have had its 
onset during service.  There is a medical opinion providing a 
nexus between service and current disability.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's lumbosacral spine strain/contusion 
was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.
B.  Right Hip and Right Leg Disorders

The problem with the veteran's claims for right hip and leg 
disorders is that there is no indication of current evidence 
of either disorders.  VA afforded the veteran an examination 
in August 2005.  Upon through evaluation of the veteran, the 
examiner noted a diagnosis of right hip/lower extremity 
contusion, resolved.  There is, thus, no evidence of a 
current disorder of either the right hip or leg.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a right hip and 
leg disorder is not warranted.
 
In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorders.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has right hip and leg disorders 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for lumbosacral spine strain/contusion is 
allowed, subject to the regulations governing the award of 
monetary benefits.

Service connection for a right hip disorder is denied. 

Service connection for a right leg disorder is denied. 



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


